Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 27, 1979, convicting him of attempted burglary in the third degree, upon a plea of guilty, and imposing sentence. Case remitted to the County Court, Nassau County, to hear and report on the issue of defendant’s mental capacity at the time of his plea and sentence, and appeal held in abeyance in the interim. Defendant’s history of confinement to State mental institutions, as indicated in the presentence report, was such as to require the sentencing court to make some inquiry into defendant’s mental capacity prior to imposing sentence, whether or not that issue had been raised by counsel (see People v Armlin, 37 NY2d 167; People v Bangert, 22 NY2d 799; People v Boundy, 10 NY2d 518). Mangano, J. P., Rabin, Gulotta and Margett, JJ., concur.